     Case: 1:21-cv-03091 Document #: 88 Filed: 08/23/21 Page 1 of 2 PageID #:668

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Dan McConchie, et al.
                                            Plaintiff,
v.                                                         Case No.: 1:21−cv−03091
                                                           Honorable Robert M. Dow Jr.
Illinois State Board of Elections, et al.
                                            Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, August 23, 2021:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Motion hearing held
telephonically. Taking into account the parties' written submissions and the discussion
held on the record this morning, Defendants' motion to adjourn the expert discovery
schedule and to set status conference for September 1, 2021 [81] is granted in part and
denied in part. Opening expert reports and supporting materials, which are due today
under the existing schedule, are still to be exchanged no later than August 25, 2021. All
other expert deadlines and expert discovery are stayed until further order of the Court and
will be discussed either with the three−judge panel on September 1, or with Magistrate
Judge Jantz, or both. Plaintiffs' motion to expedite briefing schedule with respect to
pending dispositive motions [86] is denied. The pending dispositive motions [66, 76, 80]
remain under advisement, though the panel observes that in the event that the General
Assembly enacts an amended redistricting plan in next week's special session, the parties
may need to consider whether to amend the pleadings and motions that currently are on
file. The panel also reiterates the comments made on the record urging the General
Assembly to take into account the views of the Plaintiffs in crafting any amended plan
with the objective of presenting for the Court's consideration a plan that satisfies all
constitutional and statutory obligations, not just those raised in the existing pleadings and
motions. To the extent that an amended plan still raises viable legal challenges, the parties
should expect to update their pleadings, motions, and expert work (including proposed
revisions or alternatives to the map(s) under consideration) on a highly compressed
schedule given the need for an expeditious conclusion to this litigation to accommodate
the 2022 election calendar. As a housekeeping matter, the motions to dismiss the original
(and now superseded complaint) [42, 45] are stricken as moot. In view of the foregoing,
the status conference previously set for 8/24/2021 at 12:30 p.m. is stricken and reset to
9/1/2021 at 12:30 p.m. Information regarding the video link for the panel and counsel and
the telephone link for members of the public and media will be provided in a separate
minute order. Finally, the notice of motion date of 8/27/2021 on Plaintiffs' motion for
summary judgment [see 77] is stricken and no appearances are necessary on that date.
Emailed notice(cdh, )
  Case: 1:21-cv-03091 Document #: 88 Filed: 08/23/21 Page 2 of 2 PageID #:669



ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
